DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3, 11 – 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0058133 A1; hereinafter “Takeda”) in view of Cirik et al. (US 2019/0253941 A1; hereinafter “Cirik”).
For claim 1, Takeda teaches sending a beam failure recovery request to a network device (see paragraph 0045; user terminal that has specified the new candidate beam transmits the BFR request (a BFR request signal or a BFRQ: BFR request)); and receiving, through a Control Resource Set for Beam Failure Recovery (CORESET-BFR) in a target downlink BWP, response information fed back by the network device according to the beam failure recovery request, wherein the target downlink BWP corresponds to at least two BWPs, and the at least two BWPs comprises the active BWP (see paragraph 0048; radio base station that has detected the BFR request transmits a response signal (BFR request response (BFRQ response)) to the BFR request from the user terminal; see paragraph 0052; configuration of a frequency resource (e.g., a cell, a Component Carrier (CC), a Control Resource Set (CORESET) or a partial band (a bandwidth part or a BWP)) used for the BFR procedure. For example, the inventors of this application have conceived that the user terminal determines at least one of a frequency resource used to transmit a BFR request, and a frequency resource used to receive a BFR request response. Furthermore, for example, the inventors of this application have studied a relationship between a configuration of a BWP for the BFR request response, and a configuration of a CORESET for the BFR request response; see paragraph 0097; relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR; see paragraph 0105; he UE monitors a PDCCH associated with the CORESET-BFR, the UE switches the DL BWP to the default DL BWP and see paragraph 0106; FR procedure is similar to connection recovery, and therefore it is preferable to use a bandwidth that all UEs can access or a bandwidth that can be monitored irrespectively of data communication. The UE monitors the PDCCH by using the default DL BWP, so that it is possible to appropriately perform the BFR procedure irrespectively of capability and/or a communication state of the UE).  Takeda does not explicitly teach in a case that a beam failure event occurs on an active Bandwidth Part (active BWP). Cirik from the field of communications similar to that of Takeda teaches wireless device may initiate a BFR procedure on the active BWP, for example, if the wireless device detects a beam failure on the active BWP. The active BWP may comprise an active UL BWP and/or an active DL BWP, for example, an active UL BWP and/or an active DL BWP configured by a higher layer parameter (see paragraph 393).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to detect a beam failure on an active BWP and initiate a BFR procedure as taught by Cirik into the system of Takeda.  The motivation for doing this is to provide for an efficient system where downlink radio efficiency is improved and recues uplink signaling overhead.
For claim 2, Takeda teaches wherein the receiving through the CORESET-BFR in the target downlink BWP the response information fed back by the network device according to the beam failure recovery request comprises: in a case that the target downlink BWP is the active BWP where the beam failure event occurs, receiving, through the CORESET-BFR in the target downlink BWP, the response information fed back by the network device according to the beam failure recovery request; or in a case that the target downlink BWP is different from the active BWP where the beam failure event occurs, switching to the target downlink BWP, and receiving, through the CORESET-BFR in the target downlink BXVP, the response information fed back by the network device according to the beam failure recovery request (see paragraph 0048; radio base station that has detected the BFR request transmits a response signal (BFR request response (BFRQ response)) to the BFR request from the user terminal; see paragraph 0052; configuration of a frequency resource (e.g., a cell, a Component Carrier (CC), a Control Resource Set (CORESET) or a partial band (a bandwidth part or a BWP)) used for the BFR procedure. For example, the inventors of this application have conceived that the user terminal determines at least one of a frequency resource used to transmit a BFR request, and a frequency resource used to receive a BFR request response. Furthermore, for example, the inventors of this application have studied a relationship between a configuration of a BWP for the BFR request response, and a configuration of a CORESET for the BFR request response; see paragraph 0097; relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR; see paragraph 0105; he UE monitors a PDCCH associated with the CORESET-BFR, the UE switches the DL BWP to the default DL BWP and see paragraph 0106; FR procedure is similar to connection recovery, and therefore it is preferable to use a bandwidth that all UEs can access or a bandwidth that can be monitored irrespectively of data communication. The UE monitors the PDCCH by using the default DL BWP, so that it is possible to appropriately perform the BFR procedure irrespectively of capability and/or a communication state of the UE).
For claim 3, Takeda teaches wherein the target downlink BWP is predefined, or configured by the network device based on configuration information for beam failure recovery (see paragraph 0099; specific BWP may be defined in advance for a UE. For example, a BWP (initial active BWP) to which a PDSCH for conveying system information (e.g., RMSI: Remaining Minimum System Information) is scheduled may be specified by a frequency position and a bandwidth of a CORESET on which DCI for scheduling the PDSCH is arranged).
For claim 12, Takeda teaches  a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to (see paragraphs 0196 – 0207): send a beam failure recovery request to a network device (see paragraph 0045; user terminal that has specified the new candidate beam transmits the BFR request (a BFR request signal or a BFRQ: BFR request)); and receive, through a Control Resource Set for Beam Failure Recovery (CORESET-BFR) in a target downlink BWP, response information fed back by the network device according to the beam failure recovery request, wherein the target downlink BWP corresponds to at least two I3WPs, and the at least two BWPs comprises the active BWP (see paragraph 0048; radio base station that has detected the BFR request transmits a response signal (BFR request response (BFRQ response)) to the BFR request from the user terminal; see paragraph 0052; configuration of a frequency resource (e.g., a cell, a Component Carrier (CC), a Control Resource Set (CORESET) or a partial band (a bandwidth part or a BWP)) used for the BFR procedure. For example, the inventors of this application have conceived that the user terminal determines at least one of a frequency resource used to transmit a BFR request, and a frequency resource used to receive a BFR request response. Furthermore, for example, the inventors of this application have studied a relationship between a configuration of a BWP for the BFR request response, and a configuration of a CORESET for the BFR request response; see paragraph 0097; relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR; see paragraph 0105; he UE monitors a PDCCH associated with the CORESET-BFR, the UE switches the DL BWP to the default DL BWP and see paragraph 0106; FR procedure is similar to connection recovery, and therefore it is preferable to use a bandwidth that all UEs can access or a bandwidth that can be monitored irrespectively of data communication. The UE monitors the PDCCH by using the default DL BWP, so that it is possible to appropriately perform the BFR procedure irrespectively of capability and/or a communication state of the UE).  Takeda does not explicitly teach in a case that a beam failure event occurs on an active Bandwidth Part (active BWP). Cirik from the field of communications similar to that of Takeda teaches wireless device may initiate a BFR procedure on the active BWP, for example, if the wireless device detects a beam failure on the active BWP. The active BWP may comprise an active UL BWP and/or an active DL BWP, for example, an active UL BWP and/or an active DL BWP configured by a higher layer parameter (see paragraph 393).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to detect a beam failure on an active BWP and initiate a BFR procedure as taught by Cirik into the system of Takeda.  The motivation for doing this is to provide for an efficient system where downlink radio efficiency is improved and recues uplink signaling overhead.
For claim 13, Takeda teaches wherein the processor executes the computer program to: in a case that the target downlink BWP is the active BWP where the beam failure event occurs, receive, through the CORESET-BFR in the target downlink BWP, the response information fed back by the network device according to the beam failure recovery request; or in a case that the target downlink BWP is different from the active BWP where the beam failure event occurs, switch to the target downlink BWP, and receive, through the CORESET- BFR in the target downlink BWP, the response information fed back by the network device according to the beam failure recovery request (see paragraph 0048; radio base station that has detected the BFR request transmits a response signal (BFR request response (BFRQ response)) to the BFR request from the user terminal; see paragraph 0052; configuration of a frequency resource (e.g., a cell, a Component Carrier (CC), a Control Resource Set (CORESET) or a partial band (a bandwidth part or a BWP)) used for the BFR procedure. For example, the inventors of this application have conceived that the user terminal determines at least one of a frequency resource used to transmit a BFR request, and a frequency resource used to receive a BFR request response. Furthermore, for example, the inventors of this application have studied a relationship between a configuration of a BWP for the BFR request response, and a configuration of a CORESET for the BFR request response; see paragraph 0097; relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR; see paragraph 0105; he UE monitors a PDCCH associated with the CORESET-BFR, the UE switches the DL BWP to the default DL BWP and see paragraph 0106; FR procedure is similar to connection recovery, and therefore it is preferable to use a bandwidth that all UEs can access or a bandwidth that can be monitored irrespectively of data communication. The UE monitors the PDCCH by using the default DL BWP, so that it is possible to appropriately perform the BFR procedure irrespectively of capability and/or a communication state of the UE).
For claim 14, Takeda teaches wherein the target downlink BWP is predefined, or configured by the network device based on configuration information for beam failure recovery (see paragraph 0099; specific BWP may be defined in advance for a UE. For example, a BWP (initial active BWP) to which a PDSCH for conveying system information (e.g., RMSI: Remaining Minimum System Information) is scheduled may be specified by a frequency position and a bandwidth of a CORESET on which DCI for scheduling the PDSCH is arranged).
For claim 15, Takeda teaches  receiving a beam failure recovery request from a terminal (see paragraph 0048; radio base station that has detected the BFR request transmits a response signal (BFR request response (BFRQ response)) to the BFR request from the user terminal); and sending, on a Control Resource Set for Beam Failure Recovery (CORESET-BFR) in a target downlink BWP, response information to the terminal according to the beam failure recovery request, wherein the target downlink BWP corresponds to at least two BWPs, and the at least two BWPs comprises the active BWP (see paragraph 0048; radio base station that has detected the BFR request transmits a response signal (BFR request response (BFRQ response)) to the BFR request from the user terminal; see paragraph 0052; configuration of a frequency resource (e.g., a cell, a Component Carrier (CC), a Control Resource Set (CORESET) or a partial band (a bandwidth part or a BWP)) used for the BFR procedure. For example, the inventors of this application have conceived that the user terminal determines at least one of a frequency resource used to transmit a BFR request, and a frequency resource used to receive a BFR request response. Furthermore, for example, the inventors of this application have studied a relationship between a configuration of a BWP for the BFR request response, and a configuration of a CORESET for the BFR request response; see paragraph 0097; relationship between a configuration of a CORESET for BFR (CORESET-BFR) and a configuration of a BWP used for the CORESET-BFR; see paragraph 0105; he UE monitors a PDCCH associated with the CORESET-BFR, the UE switches the DL BWP to the default DL BWP and see paragraph 0106; FR procedure is similar to connection recovery, and therefore it is preferable to use a bandwidth that all UEs can access or a bandwidth that can be monitored irrespectively of data communication. The UE monitors the PDCCH by using the default DL BWP, so that it is possible to appropriately perform the BFR procedure irrespectively of capability and/or a communication state of the UE).  Takeda does not explicitly teach in a case that a beam failure event occurs on an active Bandwidth Part (active BWP).  Cirik from the field of communications similar to that of Takeda teaches wireless device may initiate a BFR procedure on the active BWP, for example, if the wireless device detects a beam failure on the active BWP. The active BWP may comprise an active UL BWP and/or an active DL BWP, for example, an active UL BWP and/or an active DL BWP configured by a higher layer parameter (see paragraph 393).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to a beam failure on an active BWP and initiate a BFR procedure as taught by Cirik into the system of Takeda.  The motivation for doing this is to provide for an efficient system where downlink radio efficiency is improved and recues uplink signaling overhead.
For claim 16, Takeda teaches wherein the target downlink BWP is predefined, or configured by the network device based on configuration information for beam failure recovery (see paragraph 0099; specific BWP may be defined in advance for a UE. For example, a BWP (initial active BWP) to which a PDSCH for conveying system information (e.g., RMSI: Remaining Minimum System Information) is scheduled may be specified by a frequency position and a bandwidth of a CORESET on which DCI for scheduling the PDSCH is arranged).
For claim 20, Takeda teaches a network device, comprising a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the beam failure processing method according to claim 15 (see paragraphs 0196 – 0207 and see rejection above for claim 15).

Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda and Cirik as applied to claim(s) 1 above, and further in view of Zhang et al. (US 2019/0173740 A1; hereinafter “Zhang”).
For claim 11, Takeda and Cirik teaches all of the claimed subject matter with the exception of wherein prior to the sending the beam failure recovery request to the network device, the method further comprises: detecting a BFD RS on the active BWP to determine whether the beam. failure event occurs.  Zhang from the field of communications similar to Takeda teaches the beam used for control channels fails, the UE can trigger the beam failure recovery (BFR) procedure. Beam failure detection (BFD) can be based on one or more reference signals (RS), including a Channel State Information Reference Signal (CSI-RS) as well as a Synchronization Signal Block (SSB). A counter maintained by the medium access control (MAC) layer can be used to determine whether the beam failure happens. Because a UE may be configured with multiple beams and multiple Control Resource Sets (CORESET), multiple BFD Reference Signals (BFD RS) may be configured. The repeating nature of the BFD RS in a time domain defines a periodicity, which may vary over time in some instances. This varying periodicity in turn may impact configuration of the periodicity over which the BFD RS is monitored for possible declaration of a beam failure. Further, a UE may be configured with multiple bandwidth parts (BWP) and multiple component carriers (CC). Each BWP/CC itself can act as a discrete channel, and may be subject to individual monitoring for BFD (see paragraphs 0038 – 0039). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a configurable BFD RS which is monitored for beam failure declaration as taught by Zheng into the system of Takeda.  The motivation for doing this is to provide for an efficient system with a configurable periodicity of the BFD RS to monitor for beam failure.	

Allowable Subject Matter
Claim(s) 4 – 10 and 17 – 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim(s) 18 is/are objected to under 37 CFR 1.75 as being a substantial duplicate of claim(s) 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Basu Mallick et al. (US 2019/0200248 A1), Jung et al. (US 2019/0261244 A1), da Silva et al. (US 2020/0059397 A1), Moon et al. (US 2020/0221428 A1), Xu et al. (US 2020/0344621 A1), Yang et al. (US 2021/0058804 A1) and Ye et al. (US 2021/02024346 A1) are cited to show a BEAM FAILURE PROCESSING METHOD, TERMINAL, AND NETWORK DEVICE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464